NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     KEVIN ANDREW ISOM, Appellant.

                             No. 1 CA-CR 18-0079
                               FILED 4-16-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-110429-001
                  The Honorable Ronda R. Fisk, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Dawnese C. Hustad
Counsel for Appellant
                             STATE v. ISOM
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Vice Chief Judge Peter B. Swann
joined.


T H O M P S O N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Kevin Andrew Isom’s (defendant’s) conviction for one count of
aggravated assault against a police officer, a class 5 felony, and one count
of aggravated assault against a police officer, a class 3 felony. [I. 11]
Defendant’s counsel searched the entire record on appeal and found no
arguable question of law. She subsequently filed a brief requesting that this
court conduct an Anders review of the record for fundamental error.

¶2            On March 5, 2017, Mesa police officer Matthew Gonzales was
patrolling a parking structure as part of a trespassing sweep. He observed
defendant lying under a car, and he ordered defendant to come out and sit
down. Officer Gonzales asked defendant to identify himself. During the
conversation, defendant stood up and attempted to run away from Officer
Gonzales. Officer Gonzales pursued him with his Taser drawn and tackled
him to the ground. During the struggle the defendant reached for the Taser,
which had fallen to the ground, but Officer Gonzales was able to push it out
of the way. Officer Gonzales then felt a pressure on his hip, which he
believed was defendant reaching for his firearm. Officer Gonzales
maneuvered himself so to move the gun out of defendant’s reach. Officer
Gonzales was able to subdue defendant until two other officers arrived on
the scene, at which point he placed defendant under arrest.

¶3             The state charged defendant with one count of aggravated
assault for attempting to exercise control over Officer Gonzales’s Taser, and
one count of aggravated assault for attempting to exercise control over
Officer Gonzales’s firearm. The jury convicted defendant on the first count,
finding that defendant was on felony probation at the time of the offense.
Defendant subsequently pleaded guilty to the second count, and also
admitted for purposes of sentencing to having one prior felony conviction.
The trial court sentenced defendant to concurrent terms of 2.25 years’



                                     2
                              STATE v. ISOM
                            Decision of the Court

imprisonment for count 1 and 8 years’ imprisonment for count 2, with
credit for 318 days of presentence incarceration.

¶4            Defendant also filed a supplemental brief in which he alleged,
among other things, ineffective assistance of counsel. We will not consider
a claim of ineffective assistance of counsel in an Anders appeal. See State v.
Chavez, 243 Ariz. 313, 318, ¶ 21, n.7 (App. 2017).

¶5             We have read and considered defendant’s Anders brief and
supplemental brief, and we have searched the entire record for reversible
error. See Leon, 104 Ariz. at 300. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85 (1984), defendant’s counsel’s obligations in
this appeal are at an end. Defendant has thirty days from the date of this
decision in which to proceed, if he so desires, with an in propria persona
motion for reconsideration or petition for review.

¶6            We affirm the convictions and the sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3